      Case 3:20-cv-07000-WHA Document 72 Filed 06/09/21 Page 1 of 2




 1   Christian Schreiber (Bar No. 245597)
     christian@osclegal.com
 2   Monique Olivier (Bar No. 190385)
     monique@osclegal.com
 3   Hannah Shirey (Bar No. 332187)
     hannah@osclegal.com
 4   OLIVIER SCHREIBER & CHAO LLP
     201 Filbert Street, Suite 201
 5   San Francisco, California 94133
     Tel:     (415) 484-0980
 6   Fax: (415) 658-7758
 7   Elliot Conn (Bar No. 279920)
 8   elliot@connlawpc.com
     CONN LAW, PC
 9   354 Pine St., 5th Floor
     Tel: (415) 417-2780
10   Fax: (415) 358-4941
11
     Attorneys for Plaintiff Jeremy Stanfield
12   and the Proposed Class

13
                                  UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16

17                                                 Case No. 3:20-cv-07000-WHA

18    JEREMY STANFIELD, on behalf of               CLASS ACTION
      himself and all others similarly situated,
19                                                 PLAINTIFF’S CORRECTED NOTICE OF
             Plaintiff,                            MOTION FOR LEAVE TO FILE SECOND
20
                                                   AMENDED COMPLAINT
21                   v.
                                                   Date:              July 22, 2021
22    TAWKIFY, INC.,                               Time:              8:00 AM
                                                   Courtroom:         12, 19th Floor
23           Defendant.                            Judge:             Hon. William H. Alsup

24                                                 Complaint filed:   August 17, 2020
                                                   FAC filed:         November 17, 2020
25

26

27

28
           CORRECTED NOTICE OF MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                   Case No. 3-20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 72 Filed 06/09/21 Page 2 of 2




 1          CORRECTED NOTICE OF MOTION FOR LEAVE TO FILE SECOND

 2          AMENDED COMPLAINT

 3          TO DEFENDANT AND ITS ATTORNEYS OF RECORD:

 4          PLEASE TAKE NOTICE THAT on July 22, 2021, at 8:00 a.m., in Courtroom 12 of this

 5   Court, located at 450 Golden Gate Ave, San Francisco, California, 94102, Plaintiff Jeremy

 6   Stanfield (“Plaintiff”), individually and on behalf of all others similarly situated, will, and hereby

 7   does, move this Court, pursuant to Federal Rule of Civil Procedure 15, for leave to file a Second

 8   Amended Complaint in the form of Exhibit B to the Declaration of Christian Schreiber.
 9          Plaintiff seeks leave to file a Second Amended Complaint containing allegations that
10   Defendant Tawkify, Inc. (“Tawkify” or “Defendant”) violated California Penal Code sections 632,
11   632.7, and 637.2 by secretly recording a telephone conversation between its representative, “Kari,”
12   and the Plaintiff, without Plaintiff’s consent or knowledge, on or about June 26, 2020.
13          This Motion is based on this Notice of Motion and Motion, the Memorandum of Points
14   and Authorities included herein, the Declaration of Christian Schreiber, filed herewith, and
15   exhibits thereto, all pleadings and papers on file in this action, any matters of which the Court may
16   or must take judicial notice, and such additional evidence or argument as may be presented at or
17   prior to the time of the hearing.
18                  Dated: June 9, 2021                    Respectfully submitted,

19                                                         OLIVIER SCHREIBER & CHAO LLP

20                                                         CONN LAW, PC

21                                                         /s/ Christian Schreiber
                                                           Christian Schreiber
22
                                                           Attorneys for Plaintiff
23

24

25

26

27

28
       CORRECTED NOTICE OF MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                               Case No. 3-20-cv-07000-WHA
